13 N.Y.3d 900 (2009)
895 N.Y.S.2d 290
2009 NY Slip Op 91575
In the Matter of WILLIAM HARRISON, Appellant,
v.
NEW YORK STATE DIVISION OF HOUSING AND COMMUNITY RENEWAL, Respondent.
Motion No: 2009-1169.
Court of Appeals of New York.
Submitted November 9, 2009.
Decided December 17, 2009.
*901 Motion, insofar as it seeks leave to appeal from the Appellate Division order dismissing the proceeding, dismissed upon the ground that as to such order appellant has failed to demonstrate timeliness as required by Rules of the Court of Appeals (22 NYCRR) § 500.22 (b) (2); motion, insofar as it seeks leave to appeal from Appellate Division orders denying, respectively, appellant's motion for reconsideration or a rehearing and appellant's motion for leave to appeal to the Court of Appeals, dismissed upon the ground that such orders do not finally determine the proceeding within the meaning of the Constitution.